           Case 1:18-cv-08819-VSB Document 43 Filed 09/11/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                      9/11/2020
ADOLFO HUMBERTO ALMAZO VIDAL, :
individually and on behalf of others similarly :
situated,                                                 :
                                                          :       18-CV-8819 (VSB)
                                         Plaintiff,       :
                                                          :             ORDER
                           -v-                            :
                                                          :
THE DRAFT HOUSE, et al.,                                  :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ revised proposed settlement in this Fair Labor Standards

Act (“FLSA”) case, (Doc. 38), which they have submitted in response to my May 28, 2019 Order

rejecting their previous proposed settlement agreement based on its inclusion of an overbroad

release, (Doc. 37).

         Parties may not privately settle FLSA claims with prejudice absent the approval of the

district court or the Department of Labor. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199, 200 (2d Cir. 2015). In the absence of Department of Labor approval, the parties must

satisfy this Court that their settlement is “fair and reasonable.” Velasquez v. SAFI-G, Inc., No.

15-CV-3068, 2015 WL 5915843, at *1 (S.D.N.Y. Oct. 7, 2015). Having reviewed the

submissions and the supporting evidence, I find that the terms of the settlement agreement are

fair, reasonable, and adequate and therefore approve the settlement agreement of the parties.
             Case 1:18-cv-08819-VSB Document 43 Filed 09/11/20 Page 2 of 4




        I.       Discussion

        The parties’ revised agreement complies with the parameters set forth in my May 28,

2019 Order and limits released claims to those at issue in this action; Plaintiff also covenants not

to sue on any FLSA violations that accrued prior to the date the Agreement was executed. (Doc.

38.) Accordingly, I find the revised release to be fair and reasonable.

        I now address the settlement amount and the reasonableness of the requested attorney’s

fees, which counsel addressed in their original submissions, (see Doc. 33).

                 A.     Settlement Amount

        I first consider the settlement amount. The agreement provides for a settlement amount

of $15,000, with $5,000 to be distributed in attorney’s fees and costs, for a total distribution to

Plaintiffs of $10,000. (Doc. 33.) Counsel represents that the maximum recovery for Plaintiff in

this case would be $30,061.59. (Doc. 43, at 2.) While the settlement amount is therefore only a

fraction of the total amount Plaintiffs claim could be recovered, the parties argue that this

settlement is fair in light of the litigation risks particular to this case. For instance, Defendant

disputes Plaintiff’s allegations, including his hours worked, his pay received, and whether they

provided the proper notices and statements. (Id.) If this defense were to succeed in this case,

Plaintiffs would possibly receive no compensation for their claims. The parties’ settlement

agreement appears to have been the result of arm’s-length negotiations. In addition, the potential

costs of continued litigation militate in favor of settlement of this case; the parties settled before

any substantial discovery was exchanged, allowing the parties to avoid the costs of discovery,

motion practice, or an eventual trial. Finally, there is no basis for me to believe that there was

any fraud or collusion involved in the settlement. Therefore, based on the representations of the

parties and my own analysis of the totality of the circumstances present here, I find that the
          Case 1:18-cv-08819-VSB Document 43 Filed 09/11/20 Page 3 of 4




settlement agreement appears to be a fair and reasonable resolution of this dispute.

               B.      Attorney’s Fees

       I next consider the attorney’s fees contemplated in the settlement agreement. The

attorney’s fees and costs sought total $5,000, $613.00 of which are costs. (Id. 3; Doc. 33-2.)

This amount represents one-third of the total settlement amount. In support of this request,

Plaintiffs’ counsel has submitted its billing records and costs in this case, which total $4,488.

(Doc. 33-2.) In addition, Plaintiffs’ counsel represents that, per the terms of its retainer

agreement, Plaintiffs agreed to a forty percent contingency fee at the outset of this litigation.

       As an initial matter, courts regularly approve attorney’s fees of one-third of the settlement

amount in FLSA cases. See Pinzon v. Jony Food Corp., No. 18-CV-105 (RA), 2018 WL

2371737, at *3 (S.D.N.Y. May 24, 2018) (“When using a ‘percentage of the fund’ approach,

‘courts regularly approve attorney’s fees of one-third of the settlement amount in FLSA cases.’”

(quoting Meza v. 317 Amsterdam Corp., No. 14-CV-9007 (VSB), 2015 WL 9161791, at *2

(S.D.N.Y. Dec. 14, 2015)). While this case is still at an early stage, Plaintiffs’ counsel represents

they have expended time on: investigating and researching Plaintiffs’ claims; beginning the

process of obtaining default judgments against Defendants when they failed to timely appear;

and negotiating and executing the settlement. A one-third award in this case represents

reasonable compensation for the work put into this case. This conclusion is buttressed by the

fact that the requested amount represents a lodestar multiplier of .90 based upon a total of 11.05

hours of work billed at the following rates: $450 for attorney Michael Faillace, who performed

6.5 hours of work; $250 per hour for attorney Haleigh Amant, who performed 3.3 hours of work;

and $100 per hour for a paralegal, who performed 1.25 hours of work. (See Doc. 33, at 3; Doc.

33-2.) See Sakikio Fujiwara v. Sushi Yasuda, Ltd., 58 F. Supp. 3d 424, 439 (S.D.N.Y. 2014)
           Case 1:18-cv-08819-VSB Document 43 Filed 09/11/20 Page 4 of 4




(noting that “a [lodestar] multiplier near 2 should, in most cases, be sufficient compensation for

the risk associated with contingent fees in FLSA cases”); Johnson v. Brennan, No. 10-CV-4712

(CM), 2011 WL 4357376, at *20 (S.D.N.Y. Sept. 16, 2011) (“Courts regularly award lodestar

multipliers from two to six times lodestar.”). Based on this analysis, I find the attorney’s fees

contemplated in the settlement agreement to be fair and reasonable.

         II.    Conclusion

         For the reasons stated above, I find that the parties’ proposed settlement agreement is fair

and reasonable. The settlement agreement of the parties is hereby APPROVED. The Clerk of

Court is respectfully directed to close this case.

SO ORDERED.

Dated:          September 11, 2020
                New York, New York
                                                         ________________________________
                                                         Vernon S. Broderick
                                                         United States District Judge
